MEMORANDUM OPINION
 
No. 04-11-00051-CR
 
Joe GONZALEZ,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 226th
Judicial District Court, Bexar County, Texas
Trial Court No. 2010CR4544
Honorable Sid L.
Harle, Judge Presiding
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Steven
C. Hilbig, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  March 9, 2011
 
DISMISSED FOR
WANT OF JURISDICTION
 
           Appellant Joe Gonzalez filed a notice
of appeal on January 21, 2011.The clerk’s record did not contain a judgment
against Joe Gonzalez or other appealable order of the trial court. See Tex. R. App. 26.2. We issued a show
cause order on February 1, 2011 ordering appellant to file a response by
February 11, 2011, showing why this appeal should not be dismissed for want of 

jurisdiction. See Tex. R. App. P.
42.3(c). Appellant has failed to file a response. Therefore, this appeal is
dismissed for want of jurisdiction. 
PER CURIAM
 
 
 
Do not publish